Ingraham, J.:
I concur with Mr. Justice McLaughlin in a reversal of this judgment. It is quite true that Thomas Slater was, on the 13th day of August, 1889, designated by the defendant to act as the city sur*309veyor under the contract between the plaintiff and the defendant. That designation, however, did not make the surveyor the' general agent of the city. As between the parties to this action, whatever authority he got under his designation was that given to him by the *310contract. The city would be liable for all acts of the surveyor Avitkin the scope of his employment Avhen acting for or on behalf of the city. What the plaintiff’s assignor agreed to do under the contract Avas to furnish “and provide all the materials and labor for the purpose, and regulate and grade Claremont avenue from One Hundred and Twenty-second to One Hundred and Twenty-seventh street, and set curbstones and flag sideAvalks therein. * * "x" All the work and labor done under this contract shall and will be done at the times, in the manner and under the conditions set forth and specified in this contract and said specifications ; ” and the plaintiff agreed to complete tlie work to the .entire satisfaction of the commissioner of public works. Hnder the contract it Avas the commissioner of public Avorks who was the agent of the city, and who acted for the city in making the contract, and the contract was to be completed according to the specifications. The contract then provided for the appointment of a city surveyor, and his duties Avere clearly defined. He Avas to see that the work was completed in conformity Avith the profile, and he was to ascertain and certify the quantity of the work done. Thus, the city surveyor was employed *311by the city for a definite purpose, and had no duty to perforin under his employment except that necessary to supervise the work, to see that it was completed according to the contract, and to give the necessary certificates as to the completion of the work. The provision in regard to designating and fixing the grades during the progress of the work was for the benefit of the contractor, and not for the city. It made no difference to the city whether the contractor had or had not the proper grades, for until the street was excavated to the grades required according to the profile map of the work the contractor was not entitled to receive his money. This surveyor, designated by the city to protect its interest, was also required to act for the contractor in fixing the grades if the contractor desired, but it was expressly provided that in that case the surveyor was the agent of the contractor and not of the city, and that the city was not responsible for any mistake that he should make. There was nothing in such an agreement that was void as against public policy. The contractor was at liberty to employ his own surveyor, as he did. He was "at liberty to do his work according to the grades and levels given by his own surveyor, and when he had completed his work he would be entitled to his money, whether the grades were given by his own surveyor or by the surveyor who had been designated by the city. This provision as to the city surveyor giving the grades was clearly one for the benefit of the contractor, and one which he could accept or not, as he saw fit; but in fixing such grades the city surveyor was not acting as an agent of the city.
Assuming, however, that the city would be responsible for any grades given by Slater which were erroneous, there is no evidence that Slater ever gave a grade that was erroneous. Slater was the surveyor designated. The city relied upon his capacity and integrity to act for it under the contract. The plaintiff testified that when he commenced this work, oh or about the 23d of November, 1889, he found certain stakes there which he assumed to indicate the proper grades; that he worked several days at these stakes, when a Mr. Grassnocb came upon the work with an instrument, accompanied by a boy, and informed the plaintiff’s assignor that he was Slater’s assistant and had been sent there to give to the plaintiff grade stakes. In the first place, this statement that he was Slater’s assistant, sent there for this purpose, was no evidence against the city that *312he occupied that relation to Slater, or that Slater had sent him there to fix these grades. Nor would the city be liable for Grassnock’s errors, assuming him to have been Slater’s assistant, because the city had appointed Slater and not Grassnock, and Slater had no authority to substitute another surveyor in his place to perform the important duties that the city had employed him to perform. The plaintiffs assignor knew that this was not Slater, and knew that Slater was the surveyor. He had been instructed by the superintendent of street employment to do the work in accordance with the grade lines and stakes as given by Slater, the surveyor in charge; and before the city could, under any circumstances, be held liable, he was bound to show that Slater had given him grades and levels which were erroneous. Here Slater gave no grades and levels. Plaintiff’s assignor acted upon the assumption that a man who appeared there and said • he was Slater’s assistant was the proper person to give such grades and levels, when in fact such person had, so far as appears, no authority from any one. If the plaintiff’s assignor had requested the city to require Slater to give the grades and Slater had failed to "furnish the grades, the city would have been liable under the contract for any damage sustained by its failure to keep its contract; but as Slater gave no grades or levels, and the plaintiff’s assignor made no request for such grades or levels, it seems to me that there is no basis for any claim that the city should be responsible for the mistakes made by the plaintiff’s assignor in the performance of his contract.
I concur, therefore, in the reversal of this judgment.
Hatch, J., concurred.
Judgment reversed, new trial ordered, with costs to appellant to abide event, unless plaintiff stipulate to reduce it to the sum of $325, interest and costs, in which case judgment modified to that extent, and as modified affirmed, without costs of appeal to either party.